Citation Nr: 1750386	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for nonunion, ulnar styloid, of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from March 2004 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  That decision granted service connection for nonunion, styloid, left wrist; effective March 9, 2009.  The RO granted an initial rating of 10 percent; except for the period from December 19, 2008 to February 28, 2009, when a temporary total rating was in effect.


FINDINGS OF FACT

1.  The Veteran is right-handed, thus, her service connected left wrist disability does not involve her major extremity for evaluation purposes.

2.  Since the effective date of service connection the Veteran's left wrist disability has been manifested by nonunion in the lower half of the ulna without ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for the left wrist disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5211 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.10 (2016).

Staged ratings are appropriate for initial rating s when the factual findings show distinct time periods since the grant of service connection where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).



Disability of the left wrist

A disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. See 38 C.F.R. § 4.40 (2017). The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2017).

In this case, the Veteran's left wrist disability is currently rated under DC 5215.  As she is right-hand dominant; her service-connected left wrist disability does not involve her major extremity.  38 C.F.R. § 4.69 (2017)

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  The provisions of that regulation are not for application where the disability is already compensated at the minimum compensable level for limitation of motion.  Vilfranc v. McDonald, 28 Vet. App. 357 (2017)

Under DC 5215, a 10 percent disability rating is warranted where there is limitation of motion of the wrist manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm. This is the maximum possible schedular rating under DC 5215.  38 C.F.R. § 4.71a, DC 5215 (2017).

DC 5214 is the only other diagnostic code that specifically references the wrist. 38 C.F.R. § 4.71a (2017).  It provides a 20 percent rating where there is favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.  A 30 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable, and a 40 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  A note following DC 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a, DC 5214 (2017). 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1145 (32d ed. 2012); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987).

Because the Veteran's disability involves the styloid process of the ulna, 38 C.F.R. § 4.71a, Diagnostic Code 5211 is also for consideration.  That code provides ratings ranging from 10 to 30 percent for impairment of the ulna.  The 10 percent rating is provided for malunion with bad alignment; the 20 percent rating for nonunion in the lower half or nonunion in the upper half without loss of bone substance or deformity; and the 30 percent rating for nonunion in the upper half with false movement with loss of bone substance of one inch or more and marked deformity.

As discussed in more detail below, ankylosis has not been identified in any of the Veteran's VA examination reports.  At a VA general medical examination in June 2008, specific ranges of motion were not recorded but a history of limited wrist motion was noted.  On examination in August 2008, significant wrist motion was reported.  In May 2013, the VA examiner diagnosed ulnar styloid excision residuals and dorsal ulnar neuropathy of the left wrist.  Functional limitations included less movement than normal, weakened movement, excess fatigability, and pain on movement, incoordination, swelling, deformity, and atrophy of disuse.  No evidence of ankylosis was found.  

In December 2008, the Veteran underwent surgery to stabilize and debride the wrist joint.

A subsequent examination was conducted in December 2016.  The examiner noted evidence of pain on weight-bearing and nonweight-bearing and in active and passive motion, but no finding of ankylosis.  The prior diagnosis of ulnar styloid process (displaced fracture) of the left wrist was confirmed, with mild functional limitations and flare-ups aggravated by activity.

As the record does not reveal ankylosis of the Veteran's left wrist at any point during the appeal period, the criteria for an evaluation under DC 5214 does not provide a basis for a higher rating.

The May 2013, VA examination included findings that muscle strength of the left wrist on flexion and extension was 4/5.  There was no evidence of an acute fracture, dislocation, or degenerative joint space narrowing on the Veteran's X-ray films.  The examiner did note, however, the appearance of small well corticated bony fragments distal to the ulnar styloid process.  

The examination report also indicated that the Veteran's wrist condition impaired her ability to exercise and participate in hobbies of rock-climbing, weight lifting, mountain biking, hiking, hunting, and fishing.  The Veteran's concern regarding her wrist disability and a possible impairment of her ability to practice for weapons qualification requirements related to position as a security provider was noted.

At the December 2016, VA examination, the Veteran reported increasing mild to moderate pain, instability and stiffness in her left wrist (non-dominant hand).  The pain was partially relieved by reduced activity, moist heat, use of a wrist splint and nonsteroidal anti-inflammatory drugs (NSAID's).  Other symptoms include ongoing aching, throbbing, dull, grinding, and popping/crepitance.  Daily flare-ups were reported with aggravation due to activities including driving, grasping/gripping, keyboarding, working overhead, lifting, pushing/pulling, ladders, prolonged use of hang controls, and climbing.  The examiner did not note any additional range of motion limitations related to flare-ups.

Muscle strength was again rated as 4/5 on a 5 point scale.  There was no ankylosis.    X-ray films of the left wrist did not reveal evidence of a fracture, malalignment, erosion or other focal bone lesions.  The surrounding soft tissues were unremarkable.  The examiner confirmed the prior diagnosis of ulnar styloid process (displaced fracture) of the left wrist.  The appearance of trace early degenerative changes at the first carpometacarpal (CMC) and first interphalangeal joints were noted.  Therefore, the examiner concluded that it was at least as likely as not that the Veteran's service connected left wrist disability had shown progression in symptomology.

On its face, the Veteran's disability, characterized as nonunion of the styloid process of the left wrist, warrants a 20 percent rating under Diagnostic Code 5211; because there is nonunion in the lower half of the styloid.  X-rays at the August 2008 VA examination showed that the distal ulna was continuous with the styloid process but there was a bony fragment.  The 2013 examination again showed the presence of bone fragments and thus indicated a nonunion.  It is not clear if these fragments were seen on the 2016 X-ray, but the examiner described the disability as a displaced fracture.  

Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating for the left wrist disability have been met since the date of service connection on March 9, 2008 (except for the period from December 19, 2008 to February 28, 2009 when a temporary total rating was in effect).  A higher rating would require a disability in the upper half of the ulna.  The Veteran is not service connected for such a disability and there have been no reports of that type of disability.

Accordingly, a 20 percent rating for the Veteran's left wrist disability is granted.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102, 4.3, 4.7 (2017).


ORDER

Entitlement to an initial rating of 20 percent for nonunion, ulnar styloid, of the left wrist, effective from the date of service connection (except when a temporary total rating was in effect), is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


